Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (PG Pub 2011/0186865 A1) and Roberts et al (PG Pub 2004/0239243 A1).
Regarding claim 1, Chan teaches a light emitting diode (LED) package, comprising: a cavity (in cup 13, fig. 1) with a plurality LEDs (pixel modules, paragraph [0007]), said cavity reflecting light (reflective cup, paragraph [0006]) from said LEDs to contribute to the emission of said package; a lens (14) over said cavity to shape the emission of said LEDs; leads and/or wire (15A, 15B, 11) bonds to each of said LEDs.
Fig. 1 does not teach the lens shapes the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens.
Figs 8-10 teaches a lens shapes the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens (paragraph [0072]), for the benefit of increasing light emission in the direction of the viewer (paragraphs [0010][0045], fig. 19).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the lens to shape the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens, for the benefit of increasing light emission in the direction of the viewer.
Fig. 1 does not teach the leads and/or wire bonds is to individually control the emission of each of said LEDs with said LED package emitting different color combinations of emission from said LEDs.   
In the same field of endeavor, Roberts teaches the leads (1902-1904, fig. 27a) and/or wire bonds is to individually control the emission of each of said LEDs with said 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the leads and/or wire bonds to individually control the emission of each of said LEDs with said LED package for the benefit of tuning different color combinations of emission from said LEDs.   
Regarding claim 2, Chan teaches the LED package of claim 1, wherein said lens is oval shaped (figs. 8-10, paragraph [0072]).  
Regarding claim 3, Chan teaches the LED package of claim 1, wherein said cavity is oval shaped (paragraph [0072]).  
Regarding claim 4, Chan teaches the LED package of claim 3, wherein said cavity has a planar base and angled side surfaces (fig. 6).  
Regarding claim 5, Chan teaches the LED package of claim 1, with said LEDs are mounted at approximately the center of said cavity (fig. 1).  
Furthermore, it would have been obvious to the skilled in the art before the effective filing date of the invention to mount the LEDs at approximately the center of said cavity, or on other areas other than the center, to adjust light distribution for a particular use.
Regarding claim 6, Chan teaches the LED package of claim 1, wherein said cavity has a reflective (reflective cup, paragraph [0026]).
Chan does not teach the cavity to have a diffusive surface.  
Roberts teaches a make the cavity to have a diffusive surface (diffuse reflective or scattering, paragraph [0096]), for the benefit of improving light mixing (paragraph [0096]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the cavity to have a diffusive surface for the benefit of improving light mixing.
Regarding claim 10, Chan does not teach the LED package of claim 1, wherein spacing between said LEDs is one quarter (1/4) or less of the distance across the widest portion of the cavity.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the spacing between said LEDs to be one quarter (1/4) or less of the distance across the widest portion of the cavity, for example, to change the light distribution for a particular use.
Regarding claim 17, Chan in view of Roberts teaches (see claim 1)a light emitting diode (LED) package, comprising: 34a body (20, fig. 2) having a plurality of cavities (in cup 13, paragraph [0009]), with each of said cavities having an LED (12, paragraph [0006]); an oval shaped lens over each said cavity to shape the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens, wherein the intensity of each of said LEDs is individually controllable, said LED package emitting different color combinations of light from said LEDs.  
Regarding claim 18, Chan teaches the LED package of claim 17, wherein one or more of said cavities is oval shaped (paragraph [0072]), for wider emission (paragraph [0072]).  
Regarding claim 19, Chan teaches the LED package of claim 17, wherein at least three of said plurality of LEDs comprise respective red, green and blue emitting LEDs (paragraph [0007]).  
Regarding claim 20, Chan teaches the LED package of claim 17, wherein each said cavity has a planar base and angled side surfaces (fig. 6).  
Regarding claim 21, Chan teaches the LED package of claim 17, wherein ones of said cavities has a red emitting LED, another of said cavities has green emitting LED, and still another of said cavities has a blue emitting LED (thousand pixel modules, each with a red, green and blue LED, paragraph [0007]).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (PG Pub 2011/0186865 A1).
Regarding claim 11, Chan teaches a light emitting diode (LED) display (fig. 2), comprising: a plurality of LED packages (plural packages of fig. 1, paragraph [0009]), at least some having a cavity with a plurality of LEDs (pixel modules with red, blue, and green LEDs, paragraph [0007]) and a lens (14) over each said cavity, said LED packages mounted within said display (fig. 2, paragraph [0009]).
Fig. 1 does not teach the lens shapes the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens.
Figs 8-10 teaches a lens shapes the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens (paragraph [0072]), for the benefit of increasing light emission in the direction of the viewer (paragraphs [0010][0045], fig. 19).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the lens to shape the emission of said LEDs to a wider angle compared to emission of said LEDs without said lens, and to make said LED packages mounted within said display to generate a wide angle image, for the benefit of increasing light emission in the direction of the viewer.
Regarding claim 12, Chan teaches the LED display of claim 11, wherein said lens over each said cavity is oval shaped (figs. 8-10).  
Regarding claim 13, Chan teaches the LED display of claim 11, wherein each said cavity is oval shaped (paragraph [0072]).  
Regarding claim 14, Chan teaches the LED display of claim 11, wherein each said cavity has a planar base and angled side surfaces (fig. 6).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (PG Pub 2011/0186865 A1) as applied to claim 11 above, and further in view of Roberts et al (PG Pub 2004/0239243 A1).
Regarding claim 15, Chan remains as applied in claim 1. 
Chan further teaches the LED display of claim 11, wherein each said cavity has a reflective surface (reflective cup, paragraph [0026]).
Chan does not teach the cavity to have a diffusive surface.  
Roberts teaches a make the cavity to have a diffusive surface (diffuse reflective or scattering, paragraph [0096]), for the benefit of improving light mixing (paragraph [0096]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the cavity to have a diffusive surface for the benefit of improving light mixing.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (PG Pub 2011/0186865 A1) as applied to claim 11 above, and further in view of Arndt et al (PG Pub 2005/0116238 A1).
Regarding claim 16, Chan remains as applied in claim 1. 
Chan does not teach each said LED package comprising multiple cavities.  
In the same field of endeavor, Arndt teaches each said LED package comprising multiple cavities (cavity formed below trough 4 and another cavity formed above trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each said LED package to comprise multiple cavities for the benefit of increasing radiant intensity and heat dissipation.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (PG Pub 2011/0186865 A1) and Roberts et al (PG Pub 2004/0239243 A1) as applied to claims 1 and 4 above, and further in view of Arndt et al (PG Pub 2005/0116238 A1).
Regarding claim 7, Chan remains as applied in claim 1. 
Chan does not teach each said LED package comprising multiple cavities.  
In the same field of endeavor, Arndt teaches each said LED package comprising multiple cavities (cavity formed below trough 4 and another cavity formed above trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each said LED package to comprise multiple cavities for the benefit of increasing radiant intensity and heat dissipation.
Regarding claim 8, Chan does not teach a second cavity in the said planar base.  
Arndt teaches a second cavity in the said planar base (cavity formed below trough 4, fig. 1c), for the benefit of increasing radiant intensity and heat dissipation (paragraph [0008]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a second cavity in the said planar base for the benefit of increasing radiant intensity and heat dissipation.  
Regarding claim 9, Arndt said second cavity has angled side surfaces and a planar base (fig. 1c).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899